Citation Nr: 1424988	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  05-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the ankles, to include as secondary to service-connected Achilles tendonitis, bilateral degenerative joint disease of the first metatarsophalangeal (MTP) joints, and/or bilateral calcaneal spurs. 

2. Entitlement to service connection for edema of the lower extremities, to include as secondary to service-connected Achilles tendonitis, bilateral degenerative joint disease of the first MTP joints, and/or bilateral calcaneal spurs.

3. Entitlement to service connection for gout and/or gouty arthritis.

4. Entitlement to service connection for a right ankle sprain.


REPRESENTATION

Appellant represented by:	Deanne Bonner, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In May 2006, an RO hearing was held before a Decision Review Officer (DRO), and, in July 2007, a hearing was held before the undersigned Veterans Law Judge (VLJ).

The Board issued a decision in October 2007 denying service connection for arthritis of the feet and ankles.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court), which, in a June 2009 Order pursuant to a May 2009 Joint Motion for Remand, vacated the Board's October 2007 decision and remanded the case to the Board for compliance with the instructions in the Joint Motion. 

Accordingly, in October 2010, the Board remanded the matter to the RO in order to provide the Veteran with a VA examination for identification of all diagnosable foot and ankle disorders and etiological opinions on any disorders found in consideration of the Veteran's lay statements of record.  The Board also asked the RO to obtain any recent VA treatment records and to readjudicate the claims. 

In May 2012, the Board obtained a Veterans' Health Administration (VHA) expert medical opinion.  See 38 U.S.C.A. § 7109(a); Padgett v. Nicholson, 19 Vet. App. 133, 145 (2005), rev'd on other grounds, 473 F.3d 1364   (Fed.Cir.2006); 38 C.F.R. § 20.903(a).  The Veteran and his representative were provided with a copy of the opinion in August 2012, and had an opportunity to submit a response, as discussed more fully in the Board's prior remand of this case.  38 U.S.C.A. § 7109(c); 38 C.F.R. § 20.903(a).  

The Board remanded these claims in February 2013 for further development.  They now return for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested to testify at a videoconference hearing before the Board in support of these claims, as stated in a May 2014 brief submitted by his representative.  Although he testified at a hearing before the undersigned in July 2007 with regard to osteoarthritis of the ankles and feet, the claim has since been broadened and split into multiple issues to account for all relevant diagnoses and theories of service connection, including edema, gout, and a right ankle sprain, as discussed more fully in the Board's February 2013 remand of these claims.  The Veteran noted in the May 2014 brief that these additional issues and diagnoses were not addressed in the prior hearing. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a videoconference hearing before the Board, and provide proper notice of the hearing date, time, and location.  

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



